DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Israelsen (Registration No. 42,685) on 06/23/2021.



Regarding claim 20:
In claim 20, line 1: 
“A computer-readable storage medium, wherein the computer-readable storage” 
has been amended to read 
-- A non-transitory computer-readable storage medium, wherein the computer-readable storage--.


Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest receiving a first input by a user when a current screen displays a photographing preview screen; in response to the first input, updating the photographing preview screen and displaying it as a first sub-preview-screen and a second sub-preview-screen; receiving a second input by the user; in response to the second input, controlling a first photographing identifier displayed on the first sub-preview-screen and a second photographing identifier displayed on the second sub-preview-screen to move; and when the first photographing identifier and the second photographing identifier have an overlapping region with a preset area, controlling the front-facing camera and the rear-facing camera to capture a first image and a second image respectively, and displaying a composite image of the first image and the second image, wherein the first sub-preview-

Regarding claims 2 – 10 and 20, claims 2 - 10 and 20 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest in response to the first input, updating the photographing preview screen and displaying it as a first sub-preview-screen and a second sub-preview-screen; receiving a second input by the user; in response to the second input, controlling a first photographing identifier displayed on the first sub-preview-screen and a second photographing identifier displayed on the second sub-preview-screen to move; and when the first photographing identifier and the second photographing identifier have an overlapping region with a preset area, controlling the front-facing camera and the rear-facing camera to capture a first image and a second image respectively, and displaying a composite image of the first image and the second image, wherein the first sub-preview-screen displays a preview image captured by the front-facing camera, and the second sub-preview-screen displays a preview image captured by the rear-facing camera; in combination with other elements of the claim.

Regarding claims 12 - 19, claims 12 - 19 are allowed as being dependent from allowed independent claim 11.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US PgPub No. 20170272659) teaches a dual camera system with capture.
Thorn (US PgPub No. 20080239131) teaches a dual camera system with capture.
Funakura (US PgPub No. 2005/0036044) teaches a dual camera system with capture.
Jain (US PgPub No. 2015/0213303) teaches a dual camera system with capture.
CHO (US PgPub No. 2015/0201130) teaches a dual camera system with capture.
Ramaswamy (US PgPub No. 2015/0077323) teaches a dual camera system with capture.
Park (US PgPub No. 2013/0235224) teaches a dual camera system with capture.
CHOI (US PgPub No. 2012/0268552) teaches a dual camera system with capture.
Havens (US PgPub No. 2012/0196649) teaches a dual camera system with capture.
Diaz (US PgPub No. 2012/0120186) teaches a dual camera system with capture.
Yagi (US Patent No. 7,394,489) teaches a dual camera system with capture.
Lonn (US Patent No. 7,724,296) teaches a dual camera system with capture.
Lim (US Patent No. 9,538,059) teaches a dual camera system with capture.
Jang (US Patent No. 10,686,990) teaches a dual camera system with capture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan